Citation Nr: 9928804	
Decision Date: 10/05/99    Archive Date: 10/15/99

DOCKET NO.  97-24 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Evaluation of panic disorder with depressed mood, 
currently evaluated as noncompensable.

2.  Evaluation of sleep apnea syndrome, currently evaluated 
as noncompensable.

3.  Evaluation of hypertension, currently evaluated as 10 
percent disabling.

4.  Evaluation of status post right shoulder rotator cuff 
injury, currently evaluated as 10 percent disabling.

5.  Evaluation of history of diverticulitis currently 
evaluated as noncompensable.

6.  Evaluation of status post left shoulder rotator cuff 
injury, currently evaluated as noncompensable.

7.  Evaluation of degenerative joint disease of the thoracic 
spine, currently evaluated as noncompensable.

8.  Evaluation of hearing loss of the left ear, currently 
evaluated as noncompensable.

9.  Entitlement to service connection for allergies.

10.  Entitlement to service connection for a heart disorder.

11.  Entitlement to service connection for a gum disorder.

12.  Entitlement to service connection for arthritis of the 
left knee.

13.  Entitlement to service connection for an enlarged 
prostate.

14.  Entitlement to service connection for hiatal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from February 1981 to 
September 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision of the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
sleep apnea syndrome, panic disorder with depressed mood, 
degenerative joint disease of the thoracic spine, status post 
left shoulder rotator cuff injury, history of diverticulitis, 
and hearing loss of the left ear, assigning noncompensable 
evaluations to these disorders; granted service connection 
for status post right shoulder rotator cuff injury and 
hypertension, assigning 10 percent evaluations respectively; 
and denied service connection for allergies, a heart 
disorder, a gum disorder, left knee arthritis, enlarged 
prostate, and a hiatal hernia.

The veteran had requested a hearing before a Member of the 
Board at the RO; however, in July 1997, the veteran canceled 
this request.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his panic disorder and sleep apnea 
disabilities to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1998).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for assignment 
of an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  The veteran's panic disorder with depressed mood is 
manifested primarily by irritability, depressed mood, 
difficulty concentrating, and difficulty sleeping.

2.  The veteran's sleep apnea currently requires the use of a 
breathing assistance device.

3.  The veteran's substantive appeal filed in June 1997 did 
not discuss any errors of fact or law regarding the issues of 
evaluation of hypertension, status post right shoulder 
rotator cuff injury, diverticulitis, status post left 
shoulder rotator cuff injury, degenerative joint disease of 
the thoracic spine, and left ear hearing loss.

4.  The veteran's substantive appeal filed in June 1997 did 
not discuss any errors of fact or law regarding the issues of 
entitlement to service connection of allergies, a heart 
disorder, a gum disorder, left knee arthritis, enlarged 
prostate, and hiatal hernia.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent schedular evaluation for 
panic disorder with depressed mood have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9412 (1998).

2.  The criteria for a 50 percent evaluation for obstructive 
sleep apnea have been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. § 4.97, Diagnostic Code 6847 
(1998). 

3.  An adequate substantive appeal regarding the issues of 
evaluation of hypertension, status post right shoulder 
rotator cuff injury, diverticulitis, status post left 
shoulder rotator cuff injury, degenerative joint disease of 
the thoracic spine, and left ear hearing loss and the issues 
of entitlement to service connection for allergies, a heart 
disorder, a gum disorder, left knee arthritis, enlarged 
prostate, and hiatal hernia was not filed, and the Board 
lacks jurisdiction to consider these issues.  38 U.S.C.A. 
§§ 7105(a), 7105(d)(3), and 7108 (West 1991); 38 C.F.R. 
§§ 20.200, 20.202, and 20.203 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims for evaluations for 
panic disorder with depressed mood and sleep apnea syndrome 
are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a)(West 1991).  Where the claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of an evaluation for the disability, the 
claim continues to be well grounded as long as the rating 
schedule provides for a higher evaluation and the claim 
remains open.  Shipwash v. Brown, 8 Vet. App. 218, 225 
(1995).  The veteran has not alleged that any records of 
probative value that may be obtained, and which have not 
already been requested by the VA or associated with his 
claims folder, are available.  The Board accordingly finds 
that the duty to assist, as mandated by of 38 U.S.C.A. 
§ 5107(a)(West 1991), has been satisfied.

The Board has considered the issues raised by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999).  With respect to 
the issues on appeal, the Board has continued these issues as 
entitlement to increased evaluations.  The veteran is not 
prejudiced by the naming of these issues.  The Board has not 
dismissed any issue and the law and regulations governing the 
evaluation of disabilities is the same regardless of how the 
issues have been phrased.  It also appears that the Court has 
not provided a substitute name for this type of issue.  In 
reaching the determinations, the Board has considered whether 
staged ratings should be assigned.  We conclude that the 
disorders addressed have not significantly changed and 
uniform ratings are appropriate in this case.  

I.  Panic disorder with depressed mood

Service medical records show that the veteran was diagnosed 
chronic anxiety and depression during service and was treated 
with Xanax.  In an April 1996 evaluation for retention or 
retirement, the veteran reported experiencing panic attacks 
for which he took Xanax.  In June 1996, the veteran was 
evaluated for panic attacks. The veteran reported increased 
stress at work, increased financial and domestic concerns, 
increased panic attacks and decreased sleep.  On evaluation, 
his activity was decreased, his speech and flow of thought 
were slowed, he was indecisive, and his mood and affect were 
depressed and anxious.  Suicide ideation was noted, but there 
was no suicide plans made.  There were no hallucinations or 
delusions.  His insight was fair.  The diagnostic impression 
included panic disorder without agoraphobia, rule out major 
depression, and alcohol dependence in remission.  The Global 
Assessment of Functioning (GAF) score was 55.  The veteran 
retired from active duty in September 1996.

At a December 1996 VA examination, the veteran reported that 
over the past 3 years he had begun to experience difficulty 
sleeping and panic attacks.  The veteran stated since 
retirement his sleep was better, but he was still irritable 
and took approximately 8 mg. of Xanax per day.  On 
evaluation, he was anxious and mild to moderately agitated.  
He described a depressed mood and irritability.  He had some 
difficulty concentrating and lost track of the subject.  He 
was not currently suicidal, denied homicidal ideation and 
physical aggression.  The assessment was panic disorder, 
adjustment disorder with depressed mood.  In April 1997, the 
RO granted service connection of panic disorder with 
depressed mood and assigned a noncompensable evaluation.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  On and before November 
6, 1996, the rating schedule directed that a noncompensable 
evaluation was warranted for neurotic symptoms which may 
somewhat adversely affect relationships with others but which 
do not cause impairment of working ability.  A 10 percent 
disability evaluation was warranted for less than the 
criteria for 30 percent with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  A 30 percent disability evaluation was warranted 
for panic disorder when there was definite impairment in the 
veteran's ability to establish or maintain effective and 
wholesome relationships with people, so that the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
disability evaluation was warranted for a panic disorder when 
there was considerable impairment in the veteran's ability to 
establish or maintain effective or favorable relationships 
with people and that his reliability, flexibility, and 
efficiency levels be so reduced by reason of his 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation required that 
the veteran's ability to establish and maintain effective or 
favorable relationships with people be severely impaired and 
the psychoneurotic symptoms be of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation 
required that the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, the veteran's symptoms are 
totally incapacitating psychoneurotic, bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or the 
veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, § 4.132, Diagnostic Codes 9400 
(1996).

On November 7, 1996, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to psychiatric disabilities.  Under the amended rating 
schedule, a noncompensable evaluation is warranted for a 
mental condition that has been formally diagnosed but with 
symptoms not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.  A 10 percent disability evaluation is warranted 
for occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.  A 30 percent disability evaluation requires 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily with routine behavior, self-care, and normal 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent events).  A 50 
percent disability evaluation is warranted for a panic 
disorder which is productive of occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
occurring more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material or 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70 percent disability evaluation is 
warranted for a panic disorder which is productive of 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships. A 100 percent evaluation requires 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting himself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9412 (1998).

The Court had clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990), see also Karnas v 
Derwinski, 1 Vet. App. 308 (1991).  The Board notes that the 
change in the criteria renders Massey v. Brown, 7 Vet. App. 
204 (1994) no longer valid. 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, (DSM IV), a GAF score of 41-50 is 
defined in the DSM IV as serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  The 
Court, in Carpenter v. Brown, 8 Vet.App. 240 (1995), 
recognized the importance of the GAF score and the 
interpretations of the score.  The Court also found that a 
55-60 rating indicates moderate difficulty in social, 
occupational, or school functioning.  Id.  at 242.  Although 
the GAF score does not neatly fit into the rating criteria, 
the Board is under an obligation to review all the evidence 
of record.  The fact that evidence is not neat does not 
absolve the Board of this duty.  In light of the embracing of 
the GAF scale, its definition, and the use of DSM IV in 
Carpenter, the Board concludes that the GAF score and the 
meaning of the score may be considered without prejudice to 
the veteran.

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Therefore, the Board shall adjudicate the issue on the basis 
of the record, keeping in mind the benefit of the doubt.

According to a military examiner, shortly before the 
veteran's retirement from active duty, his GAF score was 55.  
Service medical records indicate that the veteran was 
diagnosed with chronic anxiety and depression in 1994, and 
was treated with Xanax.  In an April 1996 examination for 
purposes of retention or retirement, the veteran reported 
experiencing panic attacks and that he was taking Xanax.  In 
a June 1996 evaluation, the military examiner found that the 
veteran exhibited decreased activity, slowed speech and flow 
of thought, indecisiveness, and depressed and anxious mood 
and affect.  The diagnostic impression included panic 
disorder with a GAF of 55.  The examiners are in the best 
position to assess the degree of the veteran's impairment.  
The assignment of the GAF expresses the extent of impairment 
due to the manifestations identified.  This evidence may not 
be ignored.

At the most recent examination, the examiner noted that the 
veteran was anxious and mild to moderately agitated with a 
depressed mood and irritability and that he had some 
difficulty concentrating and lost track of the subject.  He 
was not currently suicidal, denied homicidal ideation and 
physical aggression.  The assessment was panic disorder, 
adjustment disorder with depressed mood. Accordingly, the 
Board concludes that the evidence of record supports the 
grant of a 30 percent evaluation for the veteran's panic 
disorder with depressed mood.

The Board notes that the veteran's symptoms do not warrant a 
50 percent evaluation.  Recent VA examination and medical 
records indicate that the veteran was able to communicate 
with the examiners, his thought processes were normal and he 
was well oriented.  Although panic attacks were noted, there 
was no indication that occurred more than once a week.  
Although there was decrease in concentration, he was 
cognitively intact and displayed adequate recall of events.  
Such establishes the absence of impairment of short and 
longterm memory.  Furthermore, his decrease in concentration 
does not establish the presence of difficulty understanding 
complex commands.  Moreover, while the veteran reported 
suicide ideation in June 1996, he had no plan for such and in 
a December 1996 VA examination, he specifically denied any 
current suicide ideation.  It has not been established that 
he is a danger to others.  There were no findings that he 
neglected his personal hygiene.

The Board notes that there has been no indication that the 
veteran exhibited symptoms attributed to a panic disorder 
with depressed mood warranting a total schedular evaluation.  
Neither the veteran nor the examiners have identified totally 
incapacitating symptoms bordering on gross repudiation of 
reality.  He has never demonstrated gross impairment of 
thought processes or communication, or grossly inappropriate 
behavior.  No professional has advanced that the veteran's 
panic disorder with depressed mood alone results in total 
occupational and social impairment.  Rather, the GAFs of 55 
constitutes evidence that he is not totally impaired.

The veteran is competent to report that a higher evaluation 
is warranted for his service-connected psychiatric 
symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, the Board attaches far more probate weight to the 
observations and opinions of professionals skilled in the 
evaluation of psychiatric/psychological disabilities when 
evaluating the evidence.  

In essence, the evidence supports a 30 percent evaluation and 
the preponderance of the evidence, including the veteran's 
own statements, is against the claim for an evaluation in 
excess of 30 percent.  Therefore, the Board concludes that 
the veteran's current service-connected panic disorder with 
depressed mood merits an assignment of no more than a 30 
percent evaluation under Diagnostic Code 9412.  The 
preponderance of the evidence is against the veteran's claim 
for increased evaluation in excess of 30 percent and there is 
no doubt to be resolved.


II.  Sleep apnea

Service medical records indicate that the veteran was seen 
complaining of sleep apnea with periods of snoring and 
fatigue during the day with napping.  The veteran's spouse 
reported she had moved out of the bedroom due to loud snoring 
and that she had observed periods of apnea.  The assessments 
included deviated septum and obstructive sleep apnea.  
Shortly before retirement in 1996, the veteran underwent a 
sleep study which revealed mild obstructive sleep apnea.  The 
veteran was started on a continuous positive airway pressure 
(CPAP) machine.  In a September 1996 medical report, it was 
noted that the veteran had an excellent response in terms of 
sleep quality and daytime wellbeing with use of CPAP machine 
and the use of such machine was continued.

At a November 1996 VA examination, the veteran reported 
shortness of breath to some extent, but that he did not have 
nighttime dyspnea as he was on a CPAP machine.  The 
respiratory evaluation was negative.  The diagnosis included 
sleep apnea.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  In this case, the 
regulations with respect to sleep apnea syndromes and ratings 
under Diagnostic Code 6520 were revised, effective October 7, 
1996.  See 61 Fed. Reg. 46720 (Sept. 5, 1996) (codified at 38 
C.F.R. § 4.97).  After October 7, 1996, the regulations 
include sleep apnea syndromes as a listed disorder; 
therefore, evaluation of analogous ratings criteria 
subsequent to that date are not required.  Pursuant to 
Diagnostic Code 6847, a noncompensable evaluation is 
warranted when the sleep apnea syndrome is asymptomatic, but 
with documented sleep disorder breathing.  A 30 percent 
evaluation is warranted when there is persistent day-time 
hypersomnolence.  A 50 percent rating is assigned where the 
disability requires the use of a breathing assistance device 
such as CPAP machine.  A 100 percent rating is warranted 
where there is chronic respiratory failure with carbon 
dioxide retention or cor pulmonale, or where the disability 
requires a tracheostomy.  See 38 C.F.R. § 4.97, Diagnostic 
Code 6847 (1998).

Upon reviewing the record, the Board notes that medical 
evidence demonstrates that the veteran has been diagnosed 
with obstructive sleep apnea and responded well to use of a 
CPAP machine.  A military physician recommended that the 
veteran continue to use a CPAP device to treat his sleep 
apnea.  However, there is no evidence that the disorder has 
resulted in chronic respiratory failure with carbon dioxide 
retention or cor pulmonale, or that the disorder has required 
tracheostomy.  

Thus, the evidence supports a 50 percent evaluation and the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 50 percent for his sleep apnea 
syndrome.  Therefore, the Board concludes that the veteran's 
current service-connected sleep apnea syndrome merits an 
assignment of no more than a 50 percent evaluation under 
Diagnostic Code 6847.  There is no doubt to be resolved.

III.  Adequacy of the substantive appeal

The law provides that ". . . questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 1991).  
The initial question that must be resolved is whether the 
Board has jurisdiction to consider the issues of evaluation 
of hypertension, status post right shoulder rotator cuff 
injury, diverticulitis, status post left shoulder rotator 
cuff injury, degenerative joint disease of the thoracic 
spine, and left ear hearing loss and the issues of 
entitlement to service connection for allergies, a heart 
disorder, a gum disorder, left knee arthritis, enlarged 
prostate, and hiatal hernia

In a May 1999 letter, the veteran and his representative were 
given notice that the Board was going to consider whether the 
substantive appeal on the issues of evaluation of 
hypertension, status post right shoulder rotator cuff injury, 
diverticulitis, status post left shoulder rotator cuff 
injury, degenerative joint disease of the thoracic spine, and 
left ear hearing loss and the issues of entitlement to 
service connection for allergies, a heart disorder, a gum 
disorder, left knee arthritis, enlarged prostate, and hiatal 
hernia was adequate and given an opportunity to request a 
hearing or present argument related to this issue.  See 
38 C.F.R. § 20.203 (1998).  Although the Board has the 
obligation to assess its jurisdiction, it must consider 
whether doing so in the first instance is prejudicial to the 
veteran.  Cf. Marsh v. West, 11 Vet. App. 468, 470-72 (1998); 
see also Bernard v. Brown, 4 Vet. App. 384 (1993).  In this 
case, the Board concludes that its consideration of this 
issue does not violate the veteran's procedural rights.  The 
May 1999 letter to the veteran provided him notice of the 
regulations pertinent to the issue of adequacy of substantive 
appeals, as well as notice of the Board's intent to consider 
this issue.  He and his representative were provided 60 days 
to submit argument on this issue; no response was received.  
The veteran was also provided an opportunity to request a 
hearing on this issue, but he did not do so.

As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be adjudicated.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) 
(citations omitted).  

In order to perfect an appeal of an adverse determination, 
governing statutory and regulatory provisions require the 
submission, following notice of an adverse determination, of 
a notice of disagreement and, following issuance of a 
statement or supplemental statement of the case, an adequate 
substantive or formal appeal.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.200 and 20.202 (1998).

The April 1997 decision denied service connection for 
allergies, a heart disorder, a gum disorder, left knee 
arthritis, enlarged prostate, and hiatal hernia and granted 
service connection for hypertension, status post right 
shoulder rotator cuff injury, diverticulitis, status post 
left shoulder rotator cuff injury, degenerative joint disease 
of the thoracic spine, and left ear hearing loss and assigned 
evaluations for such disorders.  The veteran filed a notice 
of disagreement, which was received at the RO in April 1997.  
A statement of the case was issued in May 1997.  Under 
pertinent statutory provisions, a claimant must file a 
substantive appeal to perfect an appeal.  38 U.S.C.A. 
§ 7105(a) (West 1991); 38 C.F.R. § 20.200 (1998); see Roy v. 
Brown, 5 Vet. App. 554 (1993).  

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  
38 C.F.R. § 20.202 (1998).  The substantive appeal should set 
out specific arguments relating to errors of fact or law made 
by the RO in reaching the determination being appealed.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.202 
(1998).  To the extent feasible, the argument should be 
related to specific items in the statement of the case.  Id.  
The Board will construe such arguments in a liberal manner 
for purposes of determining whether they raise issues on 
appeal, but the Board may dismiss any appeal which fails to 
allege specific error of fact or law in the determination 
being appealed.  Id.

In this case, the veteran submitted a VA Form 9, Appeal to 
the Board of Veterans' Appeals, which was received at the RO 
in June 1997.  In the VA Form 9, the veteran only presented 
arguments as to two evaluations, sleep apnea syndrome and 
panic disorder with depressed mood.  He did not mention or 
address any of the above issues.  In March 1998, the 
veteran's local representative submitted a VA Form 1-646, 
which simply listed all the issues.  The Board finds that 
such statements do not specifically allege any error of law 
or fact regarding the issues of evaluation of hypertension, 
status post right shoulder rotator cuff injury, 
diverticulitis, status post left shoulder rotator cuff 
injury, degenerative joint disease of the thoracic spine, and 
left ear hearing loss and the issues of entitlement to 
service connection for allergies, a heart disorder, a gum 
disorder, left knee arthritis, enlarged prostate, and hiatal 
hernia.

An application for review on appeal shall not be entertained 
unless it is in conformity with chapter 71, Title 38, United 
States Code.  38 U.S.C.A. § 7108 (West 1991).  There has not 
been an adequate appeal as to the issues of evaluation of 
hypertension, status post right shoulder rotator cuff injury, 
diverticulitis, status post left shoulder rotator cuff injury, 
degenerative joint disease of the thoracic spine, and left ear 
hearing loss and the issues of entitlement to service 
connection for allergies, a heart disorder, a gum disorder, 
left knee arthritis, enlarged prostate, and hiatal hernia.  
Therefore, the appeal was not perfected, and the Board is 
without jurisdiction to adjudicate this claim.  38 U.S.C.A. 
§§ 7104(a), 7105(a), 7105(d)(3), and 7108 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 20.101(a), 20.200, and 20.202 (1998); YT 
v. Brown, 9 Vet. App. 195 (1996).


ORDER

A 30 percent evaluation for panic disorder with depressed 
mood is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.  A 50 percent 
evaluation for sleep apnea syndrome is granted, subject to 
the controlling regulations applicable to the payment of 
monetary benefits.  The petitions for appellate review as to 
the claims for evaluation of hypertension, status post right 
shoulder rotator cuff injury, diverticulitis, status post 
left shoulder rotator cuff injury, degenerative joint disease 
of the thoracic spine, and left ear hearing loss and the 
issues of entitlement to service connection for allergies, a 
heart disorder, a gum disorder, left knee arthritis, enlarged 
prostate, and hiatal hernia are dismissed.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals







